DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulsen (US 4153225).

Regarding claim 1 Paulsen discloses:
A cabinet enclosure for mounting to a vehicle and providing an inner cavity isolated from a surrounding environment, the cabinet enclosure comprising: 
a removable module (e.g. 51a Fig7) including a frame (e.g. 178 Fig.7) and a plurality of mounts (e.g. 255 Fig.8) on the frame for receiving an electrical component (e.g. 251-254 Fig.9); 
a housing (e.g. "RACK" Fig.4) defining the inner cavity (insides of rack shown Fig.4) and including a plurality of predefined mounting locations (e.g. subdivisions of rack shown Fig.4) within the inner cavity configured to receive the removable module (indicated via dotted lines e.g. Fig.7), the housing configured to protect the inner cavity from exposure to moisture, heat (via e.g. cool air Fig.10), vibration and / or electromagnetic forces; and 
an interface element (e.g. 201 Fig.9) for securing the housing to a vehicle.

Regarding claim 2 Paulsen discloses:
the plurality of predefined mounting locations includes one or more of the following: front fasteners ("mounting holes 194 Fig.7), rear guide pins or rear shock pins for insertion and extraction of the removable module into and from the inner cavity of the cabinet enclosure (as indicated Fig.7).

Regarding claim 3 Paulsen discloses:
the housing includes a front opening (e.g. front of 121 Fig.7) and a door (e.g. 190 Fig.7) for closing the front opening (via e.g. 192 indicated via dotted lines Fig.7), the front opening configured to allow the removable module to be removed from and inserted into the housing through the front opening (e.g. indicted via dotted lines Fig.7).

Regarding claim 4 Paulsen discloses:
 an electrical harness (e.g. 198 Fig.7) secured in the inner cavity, the electrical harness including a plurality of connectors (shown e.g. Fig.7) for selectively connecting the electrical component of the removable module to an external panel of the cabinet enclosure (as indicated e.g. Fig.10) and/or to an electrical component of an additional removable module.

Regarding claim 5 Paulsen discloses:
a panel (e.g. walls 178 Fig.7) positioned in the inner cavity for providing electromagnetic isolation (read as inherent in the structure of 178 and its composition of "sheet metal" col 9 lines 4-5, e.g. two sheets of sheet metal between electrical components shields the electrical 

Regarding claim 6 Paulsen discloses:
a plurality of harnesses (e.g. 196 Fig.9, at least two indicated, not labeled, Fig.10)  disposed within the inner cavity of the housing and additional electrical components mounted to additional removable modules (at least two shown Fig.10) wherein the plurality of harnesses separately inter-connect the additional electrical components to each other and/or to an external panel (e.g. to 106 Fig.5)mounted to the housing (described col 5 lines 4-10).

Regarding claim 7 Paulsen discloses:
the electrical component is one of the following: a communication module, a computation module (e.g. avionic units, col 1 line 19) or a human-Machine-Interface module.

Regarding claim 8 Paulsen discloses:
the removable module includes a set of standardized electrical interfaces (e.g. 196 Fig.7) on a rear panel to interface with an electrical harness (196 plugged to 198 shown e.g. FIG.9)  disposed in the inner cavity of the housing.

Regarding claim 9 Paulsen discloses:
at least one of a cooling unit (e.g. cool air Fig.10) and a power distribution unit disposed in the inner cavity.


the removable module includes electromagnetic interference mitigating features (read as inherent in the structure of 178 and its composition of "sheet metal" col 9 lines 4-5, e.g. two sheets of sheet metal between electrical components shields the electrical components) for providing electromagnetic isolation of the removable module from additional removable modules mounted in the inner cavity of the housing.

Regarding claim 12 Paulsen discloses:
the electromagnetic interference mitigating features include one or more of the following: conductive panels (e.g. "sheet metal" col 9 lines 4-5), conductive gaskets, conductive screens for air ways or electrical filters on power or signal cables.

Regarding claim 13 Paulsen discloses:
an additional removable module (at least six shown Fig.8) wherein the removable module and the additional removable module are independently removable from and insertable into the inner cavity of the housing (indicated e.g. Fig.7).

Regarding claim 14 Paulsen discloses:
at least one of guides, a railing system (e.g. 142, 144 Fig.7) or slides mounted to the housing and engaging the removable module for allowing the removable module to be inserted into and removed from the inner cavity of the housing (as indicated by dotted lines Fig.7).

Regarding claim 15 Paulsen discloses:

a frame (e.g. 178 Fig.7); 
a plurality of mounts (e.g. 255 Fig.8) on the frame for receiving an electrical component (e.g. 251-254 Fig.9); and 
a set of standardized electrical interfaces (e.g. 196 Fig.7) on a rear panel to interface with an electrical harness (196 plugged to 198 shown e.g. FIG.9).

Regarding claim 17 Paulsen discloses:
the removable module (e.g. 51a Fig.7) includes electromagnetic interference mitigating features (read as inherent in the structure of 178 and its composition of "sheet metal" col 9 lines 4-5, e.g. two sheets of sheet metal between electrical components shields the electrical components) for providing electromagnetic isolation of the removable module from neighboring components.

Regarding claim 18 Paulsen discloses:
the electromagnetic interference mitigating features include one or more of the following: conductive panels ("sheet metal" col 9 lines 4-5), conductive gaskets, conductive screens for air ways or electrical filters on power or signal cables.

Regarding claim 19 Paulsen discloses:
the electrical component is one of the following: a communication module, a computation module (e.g. avionic units, col 1 line 19) or a Human-Machine-Interface module. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 4153225) in view of CZAMARA et al (US 2015/0181751).


The cabinet enclosure of claim 1, 
Paulsen does not explicitly disclose:
wherein the removable module includes a ballast element mounted in one of a plurality of positions on the removable module
CZAMARA teaches:
wherein the removable module (e.g. 108 FIG.5) includes a ballast element (e.g. 112 FIG.5) mounted in one of a plurality of positions on the removable module (“A stabilization device for a rack may stabilize the rack, the computing devices in a rack, or both”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CZAMARA as pointed out above, in Paulsen, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“The ballast members reduce displacement of the rack from seismic loads transmitted from the floor to the rack” paragraph [0023], or to reduce displacement of the modules from in air turbulence in Paulsen.

Regarding claim 16 Paulsen discloses:
The cabinet enclosure of claim 15, 
Paulsen does not explicitly disclose:

CZAMARA teaches:
wherein the removable module (e.g. 108 FIG.5) includes a ballast element (e.g. 112 FIG.5) mounted in one of a plurality of positions on the removable module (“A stabilization device for a rack may stabilize the rack, the computing devices in a rack, or both”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CZAMARA as pointed out above, in Paulsen, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“The ballast members reduce displacement of the rack from seismic loads transmitted from the floor to the rack” paragraph [0023], or to reduce displacement of the modules from in air turbulence in Paulsen.                  
Response to Arguments
Applicant's arguments filed 2021-10-14 have been fully considered but they are not persuasive.
Applicant argues that Paulsen is not configured to protect… as recited in claim 1.
As a first matter it must be noted that the current claims of record are apparatus claims, and that the limitations applicant argues are functional limitations that sets out the invention by what it does instead of what it is (MPEP 2173.05(g)) and that while features of an apparatus may In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (MPEP 2114(I)), and furthermore a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987) (MPEP 2114(II)).
As the device of Paulsen provides a cool air input and a hot air exhaust then the device of Paulsen at least discloses it is configured to protect the inner cavity from exposure to heat as claimed.

Applicant argues that as the door of Paulsen is on the removable module, not the rack, Paulsen does not disclose “a door that closes a front opening of a housing” as recited in claim 3.
It must be noted that Fig.7 of Paulsen clearly shows that 190 is integrated into/onto the housing via at least a set of four screws 192, and so upon being secured 190 is both a part of the module and a part of the rack. As 190 is at least disclosed as part of the rack of Paulsen then it discloses the argued limitation. 
                                                                                                          Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841